Citation Nr: 1135913	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder with memory loss.

2.  Entitlement to service connection for hypertensive heart disease, to include as secondary to posttraumatic stress disorder.  

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and exposure to herbicides.  

5.  Entitlement to service connection for a left below the knee amputation, to include as secondary to diabetes mellitus. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), a heart condition, diabetes mellitus, and memory loss.  The appeal also comes from a rating decision in May 2009 that denied service connection for neuropathy of the upper and lower extremities, and a left below the knee amputation.  In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  




REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

A May 2011 rating decision granted service connection for PTSD with memory loss, rated 50 percent disabling, effective February 26, 2004.  Thereafter, the Veteran's representative submitted a written brief presentation dated in August 2011, wherein he the disagreed with the initial 50 percent rating assigned for PTSD with memory loss.  The Board finds that statement may be reasonably construed as a notice of disagreement (NOD) with the May 2011 rating decision.  A statement of the case has not been issued with regard to the claim for a higher rating for PTSD with memory loss.  Similarly, in June 2009 the Veteran submitted a timely NOD with the May 2009 rating decision that denied claims for service connection for neuropathy of the upper and lower extremities, and a left below the knee amputation.  However, the RO has not issued the Veteran a statement of the case with respect to those issues.  The Board has no discretion and is obliged to remand the claim for an increased initial rating for PTSD with memory loss, and the claims for service connection for neuropathy of the upper and lower extremities, and a left below the knee amputation.  Those claims are remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, additional evidence has been associated with the claims file that is relevant to the claim for service connection for diabetes mellitus since the most recent readjudication of the claim by the RO in May 2009, to include medical records and Social Security Administration records.  There has been no RO readjudication in light of that new evidence.  Nor has another supplemental statement of the case been issued showing consideration of that evidence.  The Veteran did not submit a waiver of initial RO review with respect to the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The Board cannot consider that additional without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board notes that an August 2011 statement from the Veteran's representative shows that the Veteran waived RO consideration of evidence submitted at that time.  The evidence submitted consisted of an internet article addressing the effects of PTSD on physical health.  The Board finds that waiver was limited to the evidence he submitted in August 2011, and did not constitute a proper waiver of initial RO review of additional evidence pertaining to diabetes mellitus associated with the claims file since the most recent rating action by the RO in May 2009.  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must remand this appeal so that the RO may review this evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.

Finally, the Veteran asserts that he suffers from hypertensive heart disease, secondary the service-connected psychiatric disorder.  The May 2011 decision granting service connection for a psychiatric disability, in tandem with the other lay and clinical evidence of record, effectively raises a new theory of entitlement to service connection for hypertensive heart disease as secondary to the Veteran's service-connected PTSD with memory loss.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  As no VA examiner has yet addressed whether those conditions are related, the Board finds it necessary to remand the claim for an additional opinion to address that question.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to a rating in excess of 50 percent for PTSD with memory loss, and the claims for service connection for neuropathy of the upper and lower extremities, and a left below the knee amputation.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review of any of those issues.

2.  Schedule the Veteran for a VA examination with a cardiologist to determine the nature and cause of any current heart disability.  The examiner should review the claims file, to include the service medical records, and should note that review in the examination report.  The examiner should provide a rationale for all opinions and reconcile the opinions with all pertinent evidence of record.  Specifically, the VA examiner should address the following:

a) Diagnose any current cardiovascular disability, to include hypertensive heart disease.

b) State whether it is as likely as not (50 percent probability or greater) that any current cardiovascular disability, to include hypertensive heart disease, was caused or aggravated during the Veteran's period of service.  The examiner must consider the Veteran's lay statements regarding the incurrence of any claimed disorders and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) State whether it is at least as likely as not (50 percent probability or greater) that any current cardiovascular disability, to include hypertensive heart disease, was caused or aggravated (permanently worsened beyond the natural progress of the disability) by the Veteran's service-connected psychiatric disorder, to include PTSD with memory loss.

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence since the previous statement of the case or supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


